Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election in the reply filed on 5/28/2021 of Group I (Claims 1-5 and 28-31), drawn to a method of treatment, is acknowledged.  Applicant’s election was with traverse.  Applicant’s arguments are persuasive.  Accordingly, the Restriction Requirement mailed on 3/02/2021 is hereby withdrawn.  Claims 9-21 and 24-27, which have been labeled by Applicant as withdrawn are rejoined by the Examiner.
Applicant’s election of species filed on 5/28/2021 is acknowledged.  Whereas prior art was not found for the elected species, search has been extended to the full scope of the claims.  Accordingly, the Election of Species Requirement mailed on 3/02/2021 is hereby withdrawn.

Status of Claims
Claims 1-5, 9-21 and 24-32 are pending and are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed on 6/05/2019 is acknowledged and has been reviewed.

Specification
The disclosure is objected to because of the following:  The specification at page 24, beginning at the end of line 22, recites “OB-1 or OE-1 [emphasis added]”.  The specification does not define “OE-1”.
Appropriate correction is required.
The use of the term LYRICA, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 5 is objected to because of the following informalities:  The chemical structure of the compound MDC-D30 is recited twice.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  At the last line of the claim it is recited that “R8 = can be the same or different, H, halogen), wherein… [emphasis added].”  It appears that the closing parenthesis is a typographical error.
Appropriate correction is required.
Claims 16-21, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-14 are objected to as being dependent upon claim 9, which is objected to (supra), but the claims would be allowable if the issue causing the objection to claim 9 is rectified.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 28-32 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating pain with a sub-genus of compounds defined by instant Formula I, it does not reasonably provide enablement for treating pain  .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
 The invention relates to a method of treatment of pain in a subject comprising administering to the subject a compound according to Formula I, which is recited by claim 1 as follows:

    PNG
    media_image1.png
    431
    563
    media_image1.png
    Greyscale

It is particularly noted that neither the claim nor the specification places any size limitations for alkoxy, cycloalkyl or aryl groups.  Furthermore, cycloalkyl and aryl groups may be monocyclic or polycyclic.  Formula I defines many thousands of possible compounds.
The specification exemplifies 4 compounds which are defined by Formula I, as presented below:

    PNG
    media_image2.png
    126
    287
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    92
    267
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    112
    303
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    100
    298
    media_image5.png
    Greyscale

Experimental data are provided in the specification only for compound OB-1.  It is noted that all 4 compounds are structurally very similar.
Another possible compound which reads on Formula I has the following structure (“possible compound of Formula I”):

    PNG
    media_image6.png
    487
    554
    media_image6.png
    Greyscale

At page 2, lines 3-6 of the specification it is disclosed that “[t]he present invention therefore relates to small molecule inhibitors of STOML3 oligomerization [i.e., compounds of Formula I].  The inhibitors reversibly reduce the sensitivity of mechanically-gated currents in sensory neurons and silence mechanoreceptors. The STOML3 inhibitors described herein are capable of reversibly attenuating touch perception in the skin of subjects.”  One skilled in the art would not reasonably expect the above possible compound of Formula I to have a similar type of pharmacological/physiological activity as instant Compound OB-1.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  It is well In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc. 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from 
	The instant specification discloses the chemical synthesis of the compound OB-1 (see page 39, line 26 through page 40, line 23) and the chemical syntheses of compounds MDC-D38, MDC-D30 and MDC-D34 (see page 40, line 24 through page 43, line 10.
The specification discloses general descriptions of “Mouse Pain Models and Behavioral Experiments” consisting of: “Chronic Constriction Injury”, “Diabetic Neuropathy Model”, “Behavioral testing”, “Assessing touch evoked pain”, and “Assessing temperature evoked pain behavior” (pages 46-47).  Of the four disclosed compounds defined by Formula I, data are provided for compound OB-1.  The data provide evidence that OB-1 is a STOML3 inhibitor and is effective in in vivo models of pain.
	The prior art does not teach or make obvious the treatment of pain comprising administration of a compound of Formula I.   
In view of limited numbers of working examples, the nature of the invention, the state of art, the breadth of the claim and the relative skills of the artisan and the predictability of the pharmaceutical art there would take “undue painstaking experimentation” to practice the invention commensurate in scope with these claims.   


Conclusion
Claims 1-4 and 28-32 are rejected.
Claims 24-27 are allowed.
Claims 5, 9-14 and 16-21 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GREGG POLANSKY/Examiner, Art Unit 1629  

/SAVITHA M RAO/Primary Examiner, Art Unit 1629